NIX, Judge.
Arthur Lee Black, #73274, petitioner herein, filed an original proceeding seeking Post-Conviction Appeal alleging he was ' denied his right to appeal by the District Court of Oklahoma County in case #31294.
Inasmuch as no response was filed in behalf of the state, this Court ordered an Evidentiary Hearing to be held by the District Court on August 3, 1966, and directed that findings of fact of the trial judge be; returned to this Court. This was done,: and filed with the Clerk of this Court on September 6, 1966, by the Honorable Clarence Mills. ;
According to this finding of fact, the petitioner was charged with Robbery with Firearms, was tried by a jury, found guilty, and sentenced to Fifteen Years in the penitentiary.
He was represented by his own attorney throughout this trial, and a Motion for New Trial, and written Notice of Intent to Appeal was filed. However, no notice for casemade was ever filed, nor was one ever requested by petitioner or his. attorney. See, Ross v. Page, Okl.Cr., 410 P.2d 895.
Accordingly, the writ is denied.
BUSSEY, P. J., and BRETT, J., concur.